*125On Rehearing
Before BIGGS, Chief Judge, and Mc-LAUGHLIN and HASTIE, Circuit Judges.
PER CURIAM.
The remaining question involved in this petition for enforcement concerned the suspension by respondents of their employee, Frederick C. Sconfienza, at the request of the incumbent union. The union had itself previously suspended Sconfienza because of, among other things, his dual unionism. The Labor Board under the then existing Rutland Court doctrine1 ordered Sconfienza’s reinstatement and that he be made whole for any pay losses he suffered by reason of respondents’ action. We agreed with the Labor Board as to this and held that "The order of the Board will be modified so as to be confined to ordering the respondents to cease and desist from practices similar to the Sconfienza incident.” 'Our decree of December 3, 1949 enforcing the Board’s order as we had modified it, called for the respondents to cease and desist from “Discouraging membership in the United Transport Workers of America, unafiiliated, or any other labor organization of their employees, by discharging or refusing to reinstate any of their employees, or by discriminating in any other manner with respect to their hire or tenure of employment or any term or condition of employment”.
Respondents were ordered to offer Sconfienza reinstatement and to make him whole for any pay losses caused by his suspension. Appropriate notices were to be posted by respondents.
On December 5, 1949, the United States Supreme Court in Colgate-Palmolive-Peet Co. v. National Labor Relations Board, 70 S.Ct. 166, passed upon the same problem as was presented to us here and flatly rejected “the application of the Rutland Court doctrine”. The Labor Board concedes that this “supervening decision of the Supreme Court” controls this case and the Board properly states “that in the light of that decision, the relief requested by respondents is warranted.” The Board further consents to the vacating of our decree and to the setting aside of its order entered April 20, 1948.
Plainly, the Colgate decision governs the issue before us. Therefore, our decree in this case of December 3, 1949 enforcing the order of the Board as modified by us, will be vacated. The order of the Board will be set aside and the Board directed to dismiss the complaint.

 As we stated in our prior opinion in this matter, 177 F.2d 119, 123, the Board had adopted theRutland Court doctrine “in order to secure for employees an opportunity at an appropriate time to exercise tlieir right to ‘change their collective bargaining representative for the next contractual period’ and to ‘affiliate with and campaign for any union for the next period.’ Matter of Rutland Court Owners, 44 N.L.R.B., 587, 594, 596. Same case supplemental decision, 46 N.L.R.B. 1040